DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks made on 10/19/22. Claim 16 has been canceled. Claims 1-15 and 17-20 are pending rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom WO_2017076628_A1.
1.	Regarding Claims 1-4, 11, 12, 15, 17, 19, and 20, Hellstrom discloses process for producing a multilayer laminate (corresponds to claimed limitation of instant Claim 15) which comprises at least one substrate element and at least one polymeric layer element, wherein the polymeric layer element comprises a polymer composition comprising:
- (a) a polymer, wherein said polymer (a) optionally bears functional group(s) containing units; and
- (b) silane group(s) containing units; and wherein the process comprises the steps of:
(i) assembling step to arrange the at least one substrate element and the at least one polymeric layer element in form of a multilayer assembly;
(ii) heating step to heat up the multilayer assembly optionally in a chamber at evacuating conditions;
(iii) pressing step to build and keep pressure on the multilayer assembly at the heated conditions for 15 the lamination of the assembly to occur; and
(iv) recovering step to cool and remove the obtained multilayer laminate for later use;
- wherein the pressing step (iii) is started when the at least one polymeric layer element reaches a temperature which is at least 3 to 10°C higher than the melting temperature of the polymer (a) of said polymeric layer element (as claimed in instant Claim 4); and wherein the duration of the pressing step (iii) is from 0.5 to 10 minutes (as claimed in instant Claim 3);
- wherein the polymer (a) has
- a melting temperature, Tm, of 100 °C or less, when measured as described below under "Determination methods" (as being claimed in instant Claim 12), and
- a melt flow rate, MFR2, of less than 20 g/10 min (according to ISO 1133 at 190 °C and at a load of 2.16 kg) (as being claimed in instant Claim 12); and
- wherein no crosslinking agent selected from peroxide (as being claimed in instant Claim 11) or silane condensation catalyst (SCC) (as is being claimed in instant Claim 19), which is selected from the SCC group of carboxylates of tin, zinc, iron, lead or cobalt or aromatic organic sulphonic acids, is introduced to the polymer (a) of the polymer composition before or during the lamination process (Claim 1). Furthermore, Hellstrom discloses that the pressure used in pressing step can be up to 1000 mbar (Page 22, Lines19-20) which overlaps with Applicants’ claimed ranges in instant Claims 1, 2, and 20. 
2.	Hellstrom discloses that it is well known in the field that the thickness of the above-mentioned elements, as well as any additional elements, of the laminated photovoltaic module of the invention can vary depending on the desired photovoltaic module embodiment and can be chosen accordingly by a person skilled in the field (Page 24, Lines 24-28). In this vein, Hellstrom discloses having a multilayer laminate that is uniform in thickness from end-to-end (Figure 1 and Page 25) thereby meeting the instantly claimed limitation of having an average thickness variation of less than 60%.
5.	Regarding Claims 5-8 and 18, Hellstrom discloses the process according to any of the preceding claims, wherein the polymer composition of the polymeric layer of the lamination process comprises:
- a polymer of ethylene (a) selected from:
(a1) a polymer of ethylene which optionally contains one or more comonomer(s) other than a polar comonomer of polymer (a2) and which bears functional groups containing units;
(a2) a polymer of ethylene containing one or more polar comonomer(s) selected from (ClC6)-alkyl acrylate or (Cl-C6)-alkyl (Cl-C6)-alkylacrylate comonomer(s), and optionally bears functional group(s) containing units other than said polar comonomer; or
(a3) a polymer of ethylene containing one or more alpha-olefin comonomer selected from (C 1-C10)-alpha-olefin comonomer; and optionally bears functional group(s) containing units; and
- silane group(s) containing units (b) (Hellstrom Claim 8).
6.	Regarding Claim 9, Hellstrom discloses the process according to any of the preceding claims, wherein the silane group(s) containing 5 unit (b) is a hydrolysable unsaturated silane compound represented by the formula (I):
R1SiR2qY3-q (I)
wherein
Rl is an ethylenically unsaturated hydrocarbyl, hydrocarbyloxy or (meth)acryloxy hydrocarbyl group,
each R2 is independently an aliphatic saturated hydrocarbyl group,
Y which may be the same or different, is a hydrolysable organic group and
q is 0, 1 or 2, the amount of the silane group(s) containing units (b) present in the layer, preferably in
the polymer (a), is from 0.01 to 1.00 mol %, when determined according to "Comonomer contents"
as described in the specification under "Determination Methods"; which compound of formula (I) is
preferably copolymerized or grafted to the polymer (a) as said optional functional group(s)
containing units (Hellstrom Claim 11).
7.	Regarding Claims 10, Hellstrom discloses wherein polymer (a) is a copolymer of ethylene (al) with vinyl trimethoxysilane comonomer or a copolymer of ethylene ( a2) with methylacrylate comonomer and with vinyl trimethoxysilane comonomer (Hellstrom Claim 12).
8.	Regarding Claim 12, Hellstrom discloses shear thinning index, SHI0.os1300, of 30.0 to 100.0, preferably of 40.0 to 80.0, when measured according to "Rheological properties: Dynamic Shear Measurements (frequency sweep measurements)" as described in the specification under "Determination Methods" (Hellstrom Claim 13).
9.	Regarding Claims 13, 14, and 17, Hellstrom discloses the process according to any of the preceding claims or producing a multilayer laminate which is a photovoltaic module comprising, in the given order, a protective front layer element, a front encapsulation layer element, a photovoltaic element, a rear encapsulation layer element and a protective back layer element; wherein any one or more of the front encapsulation layer element, rear encapsulation layer element or protective back layer element, suitably one or both of the front encapsulation layer element or the rear encapsulation layer element, preferably both the front encapsulation layer element and the rear encapsulation layer element, is/are said polymeric layer element(s); and any one or more of protective front layer element, the photovoltaic element or protective back layer element, is/are said substrate layer element(s) (corresponds to claimed second substrate of instant Claim 13) (Hellstrom Claim 14).
Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 
Applicants state: “While the Office Action asserts that Hellstrom discloses that the thickness of the elements in the laminate can be varied depending upon the desired embodiment, can be chosen accordingly by a person skilled in the art, and "a multilayer laminate that is uniform in thickness from end-to-end," the cited teachings only provide that a target thickness can be selected by those skilled in the art and the thickness would be selected depending upon the application of the multilayer laminate. Cited Figure 1 merely illustrates the layer elements of the multilayer laminate while page 25 only teaches the thickness of the various layers and that the individual layer thickness can vary but do not teach that the multilayer laminate therein would have be "uniform in thickness" as asserted by the Office Action.  Furthermore, Hellstrom is silent as to how average thickness variation can be modified or provide any indication that the process therein would have an average thickness variation of less than 60%. As noted by the present specification, the currently claimed process uses a markedly lower pressure than that conventionally used to achieve the reduced thickness variation along the edges of the laminate as conventional pressures of 800 to 1000 mbar can bend glass and cause the layers of the laminate to vary considerably, pg. 3, lines 9-19; pg. 6, lines 27-32. By contrast, Hellstrom teach that the polymeric layer of the invention therein can be laminated using shorter lamination cycle time and preferably lower lamination temperature while using conventionally applied pressure and conventional lamination equipment, pg. 6, line 34- pg. 7, line 3. Notably, the Examples in Hellstrom use a pressure of 800 mbar, pg. 34, lines 7- 9, which is the same pressure used for the comparative example in the present specification, pg. 39, lines 25-28. However, the comparative test laminate had an average thickness of 63%, Table 3, while the present examples had much lower average thickness variations of 35% and 20%, Table 3. Given that Hellstrom only broadly discloses a process using "conventionally applied pressure" of "up to 1000 mbar" and is silent as to how the average thickness variation of the laminate could be varied, those skilled in the art would recognize that the laminates produced using the process of Hellstrom using conventional lamination pressure would have average thickness variations values similar to the present comparative example, /.e., 63%. Accordingly, Hellstrom does not teach or suggest an average thickness variation of 60% or less.”
The Examiner respectfully submits that Applicants’ comparative (and inventive) examples are of the following setup:  glass/polymer/PV cell/glass. Whereas, Hellstrom discloses a setup of: glass/polymer/PV cell/polymer.  Applicants state in their Specification (page 7 lines 10-20) that warping is due to the glass-glass on both outer sides, but Hellstrom only has one glass (Abstract), not necessarily two. As such, the arguments presented above are unpersuasive as the offending material for warpage (glass) is only one layer in Hellstrom and two layers in the Specification, so it is reasonable to expect less warpage in Hellstrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 27, 2022